NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

CYNTHIA J. CLAY,
Plaintiff-Appellant,

V.

JAMES CAMERON, 'IWVENTIETH CENTURY FOX
FILM CORPORATION, AND DUNE
ENTERTAINMENT III, LLC,
Defendants-Appellees.

2012-1396

Appeal from the United States District Court for the
Southern District of F1orida in case no. 10-CV-22203,
Judge Ursula Ungaro.

ORDER

Having received no objection to this court’s May 21,
2012 show cause order,

IT IS ORI)EREI) THAT:

This appeal is transferred to the United States Court
of Appeals for the Eleventh Circuit pursuant to 28 U.S.C.
§ 1631.

oYNTmA cLAY v. JAMES oAMERoN 2
FoR THE CoURT

JUL 1 2 2012 /S/ Jan H@rbaly
Date J an Horbaly
Clerk

cc: William Pena Wells, Esq.
Sanford Lewis Bohrer, Esq.

s 2 1
"3'1?§“\='§§ nm“

JUL 122[]12

JAN HORBA!.Y
CLERK